Title: To John Adams from Abraham Holmes, 8 October 1821
From: Holmes, Abraham
To: Adams, John


				
					Sir,
					Rochester Octr. 8th 1821
				
				I have just given the Book Novanglus and Massachusettensis a second perusal; and the satisfaction which it produced is indiscribable. I felt it a duty which I was not at liberty to dispense with to render to you my personal thanks for the important service you at that important critical moment rendered your opprest and insulted country; which thanks I hope (tho’ I am personnaly unknown to you) I hope your obligingness will induce you to accept.The greater part of the Readers of the present day will read that book with the same kind of sensations that they feel when they read Cicero’s orations or the declamations of Demosthenes; but there are a few yet surviving whose feelings will be far different; who can say “all which I saw, and part of which I was.” The man who at the time when He were had come to the years of understanding, and who had furnished himself with an understanding of the merits of the controversy, and had that anxiety which the importance of the subject was calculated to inspire; when he reads those performances, is irresistably carried back to that time, and fancies himself situated in the midst of the all important but dubious contest: the sparks of that patriotic Zeal are instantly fanned into a flame, and all his rational powers are absorbed in one undistinguished  mass of patriotic annimation. He sees (in retrospect) an huge Phalanx of mercenaries with all the awful parade of military horror Under the Mandates of a foreign despot advancing to deprive him of every blessing which distinguishes him from the vessel who is chained to the oar; that would condemn his posterity (born and unborn) to a lingering state of misery thro’ a painful life, and when released therefrom by Death to leave the same wretched inheritance to their miserable descendants. He also see the great mass of the people under the direct influence and inspiration of Heaven rising spontaneously in a body to repel this horrid and merciless invasion; and “long time in equal scale the contest hangs”, and all the former dubious anxiety irresistably takes a temporary possession of the mind. The man who has been born since that important crisis is as incapable of those sensations as the man who was born blind is of Judging of light and Colours.Yet those who have subsequently come on the stage, and those who are Yet to come will receive important information from such publications, and a careful attention thereto will unavoidably raise a degree of interest in the mind, and create a gratitude to Heaven for it’s peculiar interpositions, as well as an high respect for the instruments made use of by divine providince in the defusing political knowledge and in creating  promoting the patriotic Zeal which pervaded every part of the Colonies Many publications of that time which were worthy of being preserved in Golden Letters, have become extinct. Those ought to have been carefully preserved for the benefit of posterity, but are lost forever. The Letters of Novanglus would have suffered  the same fate had it not been for your prudent publication of them. Thirty four years since in Edes’s repository of Pamphlets I picked out all them those political pamphlets (which I could find) which were published during the grades which led to the Revolution, and in the time of the Revolution; and got them bound in fifteen Volumes. These I consider as an invaluable Treasure. The present Chief Justice of this Commonwealth (some years since) being in my Office, and seeing them said if he out lived me and my Library should be sold at Vendue, he would come from Boston to purchase them; for there was a great variety of important matter in those books which would be lost to posterityIt is my duty to ask your pardon for this interruption of your Leisure / which I accordingly do, and hope you will grant it. / I am Sir with every sentiment of respect your’s &c
				
					Abrm. Holmes
				
				
			